Citation Nr: 0923338	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for residuals of carcinoma of the lip.

2.  Entitlement to service connection for residuals of 
carcinoma of the lip.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in our November 2006 decision, we 
granted the Veteran's application to reopen his claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and remanded the claim for additional 
development.  That claim was granted in a March 2009 rating 
decision.  In light of this grant, the addition of evidence 
submitted by the Veteran with regard to his PTSD claim that 
was not before the Board at the time of the November 2006 is 
harmless.

The issue of entitlement to service connection for residuals 
of carcinoma of the lip is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).

On November 15, 2006, the Board found that new and material 
evidence had not been submitted with regard to this claim and 
declined to reopen the claim.  The decision was based on the 
evidence of record in the claims folder.  It has been brought 
to the attention of the Board that prior to the adjudication 
of this claim, some of the documents concerning this appeal 
were misfiled and were not properly associated with the 
Veteran's claims folder.  The misfiled evidence includes 
private and VA records showing treatment for the disorder at 
issue and an opinion relating the disorder to service, which 
were received at the RO prior to the Board's decision.  
Because these documents were not in the Veteran's claims 
folder at the time of the Board's decision, and they are 
relevant and probative, the Veteran's due process rights were 
violated.

Accordingly, the November 15, 2006, Board decision that 
declined to reopen the claim of entitlement to service 
connection for residuals of carcinoma of the lip, is vacated.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
basal cell carcinoma of the upper lip.  The RO indicated that 
there was no evidence to link the disorder to the Veteran's 
service, including exposure to Agent Orange.

2.  Evidence added to the claims file includes a September 
2006 opinion from the Veteran's private physician, in which 
he opines that the Veteran's upper lip cancer is the result 
of exposure to Agent Orange during service, a fact not 
established by the evidence of record prior to the May 1998 
rating decision.


CONCLUSION OF LAW

Evidence submitted since the May 1998 rating decision wherein 
the RO denied service connection for basal cell carcinoma of 
the upper lip is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given that the 
Board is granting a reopening of this claim and then 
remanding it for development, no further discussion of the 
VCAA is necessary.


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In a May 1998 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for basal cell 
carcinoma of the upper lip.  The RO indicated that, while 
there was evidence of a post-service diagnosis of basal cell 
carcinoma of the upper lip, there was no evidence of a 
diagnosis in service, and no competent evidence that it was 
related to service, including to Agent Orange exposure.

The evidence submitted since the May 1998 rating decision 
includes a September 2006 written statement from the 
Veteran's private physician.  Dr. S opined that it was at 
least as likely as not that the Veteran's upper lip cancer 
was the result of exposure to Agent Orange during service in 
Vietnam.

In light of the reason for the prior denial of the Veteran's 
claim, the statement from Dr. S cures an evidentiary defect 
in the record at the time of the May 1998 rating decision.  
Thus, this constitutes new and material evidence.  The claim 
is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of carcinoma of the lip is granted.


REMAND

In light of the September 2006 statement from the Veteran's 
private physician, the Board finds that a remand is necessary 
to obtain an opinion.

Accordingly, the case is REMANDED for the following action:

Send the Veteran's claims file to a VA 
examiner, who should review it and provide 
an opinion as to whether it is at least as 
likely as not (i.e., at least a 50/50 
probability) that the Veteran's residuals 
of carcinoma of the lip are related to 
service, to include exposure to Agent 
Orange.  The examiner is asked to 
specifically review the September 2006 
written opinion from the Veteran's private 
physician.  The examiner is asked to 
provide a rationale for any opinion given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


